People v Smith (2020 NY Slip Op 05829)





People v Smith


2020 NY Slip Op 05829


Decided on October 15, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

Before: Renwick, J.P., Gesmer, González, Scarpulla, JJ. 


Ind No. 1566/12 Appeal No. 12065 Case No. 2017-1428 

[*1]The People of the State of New York, Respondent,
vSentell Smith, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Alan S. Axelrod of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered February 11, 2016, convicting defendant, upon his plea of guilty, of conspiracy in the fourth degree and criminal sale of a firearm in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 20 years, unanimously affirmed.
Defendant is collaterally estopped from relitigating the issue of whether he was properly adjudicated a second felony offender, because we rejected his argument on the
merits on his prior appeal (People v Smith, 133 AD3d 548, 549 [1st Dept 2015]; see People v Dennis, 172 AD3d 550, 550-551 [1st Dept 2019]; see generally Rojas v Romanoff, 186 AD3d 103 [1st Dept 2020]).
We perceive no basis for a reduction of sentence.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 15, 2020